Judgment, Supreme Court, New York County (Louis B. York, J.), entered March 30, 2005, dismissing plaintiff’s amended complaint and awarding defendants the principal sum of $1,424,104 in outstanding legal fees, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered March 29, 2005, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
*172Defendants successfully represented plaintiff in a tax dispute with the Internal Revenue Service (see AmBase Corp. v Commissioner of Internal Revenue, 2001 WL 543223, 2001 Tax Ct Memo LEXIS 150 [US Tax Ct] [TC Memo 2001-122]). This legal malpractice claim, premised on defendants’ failure to exercise due diligence and pursue a different defense that would have resulted in the underlying tax dispute being resolved in a more expeditious fashion, was properly dismissed as speculative. Defendants achieved success for plaintiff, who should “not be heard to complain that th[e] result was not achieved in the precise manner [plaintiff] would have preferred” (Novak v Fischbein, Olivieri Rozenholc & Badillo, 151 AD2d 296, 299 [1989]; see also Zarin v Reid & Priest, 184 AD2d 385 [1992]). The claim for breach of fiduciary duty was also properly dismissed as essentially based on the same facts and seeking the same relief as the legal malpractice cause of action (see Weil, Gotshal & Manges, LLP v Fashion Boutique of Short Hills, Inc., 10 AD3d 267, 271 [2004]).
Defendants were entitled to a money judgment. In the amended complaint, plaintiff sought a declaratory judgment that it owed no further legal fees to defendants, and when faced with the relief requested by plaintiff, the court properly declared the rights of the parties (see McKinsey & Co. v Olympia & York 245 Park Ave. Co., 79 AD2d 557 [1980]). Plaintiffs challenge to the amount awarded is not persuasive in light of its failure, throughout these proceedings, to contest the amount, which was based on calculations consistent with the retainer agreement.
We have considered and rejected plaintiffs remaining contentions. Concur—Mazzarelli, J.P., Andrias, Saxe, Williams and Malone, JJ.